The appellant was convicted for having in his possession a still to be used for the purpose of manufacturing prohibited liquors.
The court properly sustained the state's objection to the question propounded to defendant's witness Shade Campbell, calling for a conversation between the witness and one Burton Stewart who was not examined as a witness. The evidence elicited was clearly hearsay and not admissible. Welsh v. State, 96 Ala. 92,11 So. 450; Mitchell v. State, 114 Ala. 3, 22 So. 71; Stone v. State, 105 Ala. 60, 17 So. 114.
Where the affirmative charge was not requested, nor the sufficiency of the evidence tested in any other manner in the court below, the evidence is not reviewable on appeal. Parcus v. State, 19 Ala. App. 592, 99 So. 662, and authorities there cited.
We find no error in the record. The judgment of the circuit court is affirmed.
Affirmed. *Page 119